Woodward, J. (dissenting):
The appellant was indicted for the crime of robbery in the first degree, charged as a second offense. On the arraignment he pleaded not guilty. When the trial of the indictment was moved, and before the jury was impanelled, the defendant admitted his former conviction and sought to have evidence of such conviction excluded from the jury. This application was denied, and on the trial the first conviction was proved and the defendant convicted as charged-in the indictment; thereupon he was sentenced to imprisonment for the term of twenty-one years. The sole question raised on this appeal is the admissibility of the evidence of the first conviction after the concession or admission made by the defendant before the trial.'
' It was decided in the case of Wood v. The People (53 N. Y. 511) that it was necessary to charge in the indictment the fact of a previous conviction “An essential ingredient of the aggravated *476offense,” say the court, “ charged .upon the accused, was that the alleged felony was committed after a former conviction of an offense punishable by imprisonment' in a State prison,, and a discharge, either upon being pardoned, or upon the expiration of his sentence,’ upon such conviction.” This case came up under the provisions of the Revised Statutes (2 R. S. 699, § 8), which differ from the section of the Penal Code now under consideration, in that it was necessary to incur, the additional .penalty that the prisoner should have been discharged-“ either upon being pardoned, or upon the expiration of his sentence,” and the court, without going into the constitutional aspects of the case, decided that it Was not sufficient that the indictment should charge that the crime was a second offense,, but that it should have contained the allegation of his discharge, “ either upon being pardoned, or upon the expiration of his sentence.” The judgment was reversed in behalf of the prisoner, and it determines only'that, in the-opinion of the court, it was equally as' necessary to set forth the fact of the discharge as it was the fact of a second offense.. Or, to be more exact, that it was necessary, in order to bring the defendant fairly within the provisions of the- statute, that a discharge, •as well as the previous conviction, should be alleged. This does not, however, meet the question presented in this case, and a careful search of the authorities fails to disclose any adjudication. We áre asked to decide, not whether' the allegations of an indictment are sufficient, but whether the Legislature is empowered to' enact a law which deprives a defendant of the presumption of innocence guaranteed to him by section 389 of the Code of Criminal Procedure ?■ The law under which this question , arises is section 688 of the Penal Code, which provides as follows .
“A .person who, after having been convicted within this State of a felony, or an attempt to commit a felony, or of petty larceny, or, under the laws of any State, government or country, of a crime which, if committed within this State, would be a felony, commits ' a.ny crime within this State, is jpu/nis háble tvpon conviction of such second offense as follows: !
“ 1. If the subsequent crime is- such that, upon a first conviction, the. ■offender might be punished, in the discretion of the court, by imprisonment for life, he must be sentenced to imprisonment in. a State-prison for life;;
*477“ 2.- If the subsequent Crime is such that, upon a first conviction, the offender would be punishable by imprisonment for any term less than his natural life, then such person must be sentenced to imprisonment for a term not less than the longest term, nor more than twice the longest term prescribed upon a first conviction.”
The essential error, as it seems to me, is in assuming that there is such a crime as robbery as a second offense. The chapter of the Penal Code devoted to robbery makes no mention of such an offense; it describes in detail what constitutes the crime in its various degrees, and names the punishments which shall be inflicted. Section 688 describes no such offense as robbery as a second offense, but it declares that a person who has been convicted of a felony or other crime “ is punishable upon conviction ” of a second offense by a more severe penalty than would be necessary for a first offense. The language is that “ a person who, after having been convicted within this State of a felony, .* * * commits any crime within this State, is punishable up.on conviction of such second offense.” He is •not to be convicted of the crime of robbery as a second offense, but of- “ such second offense,” which is the crime for which he is apprehended and tried. That is, once having been -convicted of a crime, if a person again “ commits any crime within this State ” he is, upon 'conviction of this last offense, to be punished more severely than in the case of a first offense. He is to receive no punishment for the first offense ; that would be to place him twice in jeopardy for the same offense. But it being apparent to the law that his first punishment has failed to work that reformation which it is the policy of the law to promote, the discretionary power of the court is modified by the rule laid down in section 688 of the the Penal Code in respect to those who have been convicted of “ such second offense.” This is the proceeding prescribed by the Code in respect to habitual criminals.. Section 690 provides that “ where a person is hereafter convicted of a felony, who has been, before that conviction, convicted in this State of any other crime, or where a person is hereafter convicted of a misdemeanor who has been already five times convicted in this State of a misdemeanor, he may be adjudged by the court, in addition to any other punishment inflicted upon him, to be an habitual criminal.” (People v. McCarthy, 45 How. Pr. 97.) The duty .of determining this question, which is not more serious than *478that involved in the case of determining the fact of a prior conviction, which involves an increase of penalty, is left to the court by the provisions of section 690' of the Code, and it is difficult to show any good reason why the same method should not be pursued in the matter of a previous conviction, unless the defendant, after “ conviction of such second offense,” should elect to raise the question of identity, or some other material issue.
Assuming, however, that it was the intention of the Legislature that there should be a trial of the fact before the' jury, have the People intrusted it with this power % Section 389 of the Code of Criminal Procedure provides that “ a defendant in a criminal action is presumed to be innocent until the contrary is proved, and in ease of a reasonable doubt whether his guilt is satisfactorily shown, he is entitled to an acquittal.” This presumption of innocence extends, not' alone to the crime with which he is charged, but to all other crimes; he is presumed to be free from all criminal taint, and the defendant not raising the issue by the introduction of affirmative evidence in-his own behalf, the court has'no right to allow any fact to go to the jury which disturbs this presumption, which is not germane to the crime with which he is charged.'
The 1st section of the 1st article. of the Constitution of this State provides that “ no member of this State shall be disfranchised or deprived qf any of the rights or privileges secured to any citizen thereof, unless by the law of the land or the judgment of his peers; ” •and it was- held in the case of Taylor v. Porter (4 Hill, 140) that “ the meaning of -the section then seems tó be that no member of the State shall be disfranchised, or deprived of any of his rights or privileges, unless the matter shall be adjudged against him upon trial had according to the course. of the common law. It must be ascertained judicially that he has forfeited his privileges, or that some one else has a superior title to the property he possesses, before -either of them can be taken from him. It cannot be done by mere legislation.”
In a like vein is the' language of Kent in his Commentaries (Vol. 2, p. 13), where he says that “it may be received as a proposition, universally understood and acknowledged throughout this country, that no person can be taken or. imprisoned, or disseised of his freehold or estate, or exiled or condemned, or deprived- of life, *479liberty or property, unless by the law of the land or the judgment of his peers. The words, by the law of the lemd, as used originally in Magna Charta in reference to this subject, are understood to mean due process of law, that is, by indictment or presentment of good and lawful men; and this, says Lord Coke, is the true sense and exposition of those words.”
One of the rights and privileges secured to “ any citizen ” of this State is that presumption of innocence guaranteed by section 389 of the Code of Criminal Procedure, and which goes to the extent of a presumption of innocence of all crime; and this presumption cannot be said to exist, nor can the defendant be assured of a fair and impartial trial, if he is compelled to confront his accusers upon a second charge with the fact of his previous offense in evidence before the jury, and we are of the opinion that the Legislature has no power to pass an act destroying this presumption; that the fact of a previous ■ conviction can have no place in the records or proceedings of the court until after it has been determined that there • has in fact been a crime committed by the person charged with such crime. It then becomes a legitimate inquiry ■ in determining the duty of the court in pronouncing sentence, and, in the absence of a controversy as to the identity of the defendant, there would seem to be no objection to the court taking judicial notice of the records of previous conviction, the same as in the case of an habitual criminal. However this may be, there can be no reasonable doubt of the fact that the defendant is entitled to all of the presumptions upon a trial for a second offense that belong to any citizen upon trial for a first offense, and as the statute provides that section 688 shall become operative only “ upon conviction of such second offense ” there can be no justification for establishing the fact of a previous conviction before the jury until after it has been determined that the second offense has in fact been committed by the person on trial. The Legislature would have no power to pass an act which would be valid which provided for such a proceeding.
This conclusion is not disturbed by the reasoning of the court in the case of Johnson v. People (55 N. Y. 512), because the constitutional question was not under consideration, and the court distinctly say that “ the former conviction and discharge must be alleged in the indictment, and, upon issue joined, must be proved on the trial *480and passed upon by the jury.” There was no issue joined in- the ' case at barthe defendant admitted the fact of Ms previous' conviction, and the admission of evidence bringing before the jury the fact of a previous conviction -was clearly opposed to the rule which forbids the introduction of evidence as to character except when the way is opened by affirmative testimony in behalf of the defendant. “ The objection,” continues the court in the same case, “ that the evidence may affect the prisoner’s -character, has no force when such evidence relates to the issue ■ to be tried. Such evidence may be prejudicial to a prisoner as to the second offense, and a case might occur of a conviction upon too slight evidence through the influence' which a previous conviction of a similar offense might exert upon the minds of-the jury; but there is no legal presumption- that such' a result Will ever be produced.” It is true, as the learned court has aptly said, that “the objection that the evidence may affect the prisoner’s character has no force when such evidence relates to the issue to be tried.” - But when there is no issue before the jury to he tried, except the question of the subsequent crime, it is mahi-' festly improper to introduce evidence as to-a specific fact in the history of the prisoner which can have ho other effect than to destroy til© presumption of innocence to which. he is entitled, and which establishes, a character and a disposition- to crime. - While it may be -the case that there is no “• legal presumption ” that the evidence of a previous conviction might result in the conviction of a prisoner on too; slight evidence, the courts have repeatedly reversed the trial courts for charges to juries which sought to discredit the evidence of previous good Character, the reasoning tending strongly to the assertion of a contrary doctrine. In the case of The People v. Lamb (2 Keyes, 360) the trial court had charged the jury that “ “(Hood-character, as all judges have charged juries, is a shield and protection where it is offered in doubtful cases, because it repels the presumption of guilt, but in a clear case it affords no protection. Tet, it is for you to say how far and what degree of weight you will give to that testimony. • * * * If you think it entitled to- any weight, you can regard it; if -you do not, you can reject it.’” Judge Smith, delivering the opinion of the court, at page 378, says: “In so far as the charge left it to the discretion oí the jury to utterly disregard the uncontradicted evidence of the defendant’s good char*481acter (and it seems to have done so unqualifiedly) it was erroneous and prejudicial to the defendant. The true rule is that such evidence must, in any event, be considered by the jury, together with the other facts and circumstances of the case; it is not merely of value in doubtful cases, but will, of itself, someti/mes oreate a doubt where none could exist without it; and if good character be proved to the satisfaction of the jury, it-should turn the scale in favor of the defendant, even in cases where, without it, the whole evidence would slightly preponderate agai/nst him. (Stephens v. The People, 4 P. C. R. 396; Cancemi v. The People, 16 N. Y. 501: 2 Russ. on Crimes, 785, 786.)”
In the case of People v. Clements (42 Hun, 353) the court say that “ ‘ It was error to charge. the jury that, in any case, evidence of good character would be of no avail. There is no case in which the jury may not, in the exercise of sound judgment, give a prisoner the benefit of a previous good character. Ho matter how conclusive the other testimony may appear- to be, the character of the accused may be such as to create a doubt in the minds of the jury, and lead them to believe, in view of the improbabilities, that a person of such character would be guilty of the offense charged ; that the other evidence in the case is false, or the witnesses mistaken.’ ” The language used above is from the opinion of the court in the case of Remsen v. The People (43 N. Y. 6), and is quoted with approval in- the case cited.
The same case is again relied upon in support of the conclusion of the court in the case of People v. Wileman (44 Hun, 187) where the decision of the trial court was reversed because of the charge to the jury, which declared that “' when the evidence in the case satisfies the jury that the crime has been committed, and that the accused has committed the crime, then the evidence of good character is of no avail.’ ”
In the case of Stover v. The People (56 N. Y. 315) the case was again cited with approval, the court saying: “ Good character of the accused is to be considered by the jury upon the question of the credibility of direct evidence of. his guilt, the same as .upon proof of circumstances tending to show it, or the inferences to be drawn from such circumstances.”
If good character is' so important, if it may raise doubts in the *482minds of the jury which could nót “ exist without it,” and if “ it should turn the scale in favor of the defendant, even in cases where, without it, the.whole evidence would slightly preponderate against ■ him,” then the converse must be true, that evidence of bad character,, of the actual commission of a similar offense, would tend to turn the scale against, the prisoner when the evidence as a whole woiild slightly preponderate in his favor. If evidence of good character" may serve to create a doubt in the minds, of the jury where such doubt would be impossible without it, then it is fair to say that evidence of bad character, and especially in the same line as the case on trial, would be likely to remove the doubt' where otherwise it might exist; B,ut this is not a matter of argument; it is a. fact • within, the knowledge of every intelligent inan; the presumption of' guilt is bound to assert itself in the mind of every man if lie knows that the prisoner has been previously convicted of the same or a similar offense. It is the very groundwork of the suspicion, the investigation, arrest, trial and conviction in a very large percentage of "the criminal cases.
In the case of The People v. Raymond (96 N. Y. 39), Judge-Finch, in delivering the opinion of the court, says that the “ first offense was not. an element of or included in the second, and so subjected to added punishment, but is simply a .fact in the past his-' iory of the criminal, which the law takes into consideration when prescribing, punishment for the second offense. . That only is punished.” If this is the true construction of the statute, and it is the only one which does not come- into conflict; with that provision of; the. .Constitution which forbids that a person shall be put twice iff jeopardy for the same offense, then it can have no 'proper.place riff an indictment nor in the evidence which is to go before the' jury, unless the prisoner chooses to open the way to its admission by offering evidence of previous good character. The previous conviction is merely a. fact in the history of the prisoner; it is not a crime, nor doesit constitute any part of the crime with which lie-stands charged; it is merely the record of the judgment in a trialj with the merits ' of Which the 'jury in the case at bar cannot deal,;áúd as such it has' ho more place "in the records of the trial of a subsequent .crime than any other fact in the history of the prisoner which is. not-connected-with, the offense for which he is on trial. . r‘. '
*483In New Jersey, where the Crimes Act provides that “ All murder that shall be perpetrated by means of poison, or by lying in wait, or by any other kind of willful, deliberate and premeditated killing, or which shall be committed in perpetrating, or attempting to perpetrate, any, arson, rape, etc.,- shall be deemed murder in the first degree; and that all other kinds of murder shall be murder in the second degree,” it was urged that a special count was indispensable. The court, in the case of Titus v. State (5 Cent. Rep. 816), say : “ The argument urged in support of the position, that a special count was indispensable whenever the State relied on any of the statutory particulars connected with the killing, to intensify such killing into murder, was that, as the act created and defined the defense, every constituent of the crime, embraced in such definition, must be stated in the indictment. But this proposition cannot be sustained, for it has been conclusively settled by the Court of Errors in this State, in the case of Graves v. State (16 Vroom, 204, 358), that the section relied on did not create any new crime, but ‘merely made a distinction, with a view to a difference in the punishment, between the most heinous and the less aggravated grades of the crime of murder.’ ”
This is analogous to our statute in reference to second offenses; it creates no new offense, but merely makes a “ distinction, with a view to a difference in punishment,” between those who have been convicted a second time and those who have only been convicted of a first offense, and it is not only unnecessary to make a special count in the indictment alleging such second offense, but it is entirely out of place in the proceeding. While dealing with New Jersey, it is . proper to note that, in the case of Clark v. State (4 Cent. Rep. 806), the Court of Errors, delivering its opinion through Judge Beed, say: “ Tlie rule of evidence upon which this assignment is founded is entirely settled. As a general rule, the State, for the purpose of showing that the defendant would be likely to commit the crime charged, cannot prove that he committed other crimes, although of a like nature.” This is unquestionably the rule in this State so far as it relates to crimes of which the defendant has not been convicted, and this brings us back to the question, Has the Legislature the power, under the Constitution, to enact a statute which denies to.one citizen the rights and privileges secured to another? Has it *484the power to enact a valid law which shall protect the nnconvicted criminal in the presumption of innocence, while denying that protection to the man who, having been convicted, has paid the penalty of his crime % It is difficult to understand, how there can he any two opinions upen this question. ' Either section 1 of article 1 of the Constitution is a barren ideality, or it inhibits just this kind of discrimination in the trials of persons charged with crime ; and the mere fact that the contrary practice has prevailed for a long series of years, without the question being raised, cannot in any manner change the Constitution. It is not necessary,' however, for this court to bring into question the action of the Legislature ; the law, as it stands, is capable of a construction entirely consistent with the Constitution ; the error and the wrong come from a misapplication of the law and not from the law itself. Archibold’s Criminal Pleading (*696), after setting forth the statute law of England in reference to subsequent offenses, says :
“ Considerable difficulty formerly existed as to the course to be pursued under this statute. A prejudice was created in the minds of the jurors by a knowledge of the previous conviction, and yet in strictness that circumstance could not be withheld from their knowledge. To remedy this, the stat. 6 and 7 William 4, c. 111, was passed, and now the prisoner must be arraigned, and the jury must be charged and the evidence proceed, as if the indictment did not contain the averment of a previous conviction, and this allegation must not be" opened to the jury, or their verdict taken upon it, until after they have found the prisoner guilty of the subsequent felony, and then the prosecutor must prove the previous conviction and identity of the defendant, and upon, this, likewise, the jury must deliver'their verdict. If, however, the defendant call witnesses to character (or if, by the cross-examination of the witnesses for the prosecution, evidence to character be elicited [Reg. v. Gadbury, 8 C. & P. 676]), the previous conviction may be proved in .reply, and the compound question will, in that case, be left to the jury in the first instance.” .
The Penal Code has been adopted in comparatively recent years, and, it may be assumed, with a knowledge of the practice in England; and .if we read section 688 with this practice in view, we shall see that, there is nothing in our statute inconsistent with the statute law *485in England, and that there is no good reason why we should not adopt that practice, especially as such a rule is necessary in order that the individual may be made secure in his constitutional rights. If we change the word “ second ” to “ subsequent,” which is the true meaning of the statute, we will get a clearer idea of the intention of the Legislature, and it will be easier to harmonize the law with the requirements of the Constitution and the dictates of justice. It will then, in so far as it is necessary to this discussion,read : “ A person who, after having been convicted in this State of a felony, * * * commits any crime * * * is punishable upon conviction of such subsequent offense as follows.” He is not to be convicted of a second offense as a distinct crime, but upon a conviction of a subsequent offense he is to be punished with greater severity than for a first offense. There is, in law, nó second offense until the prisoner has been convicted; up to that time he is presumed innocent of the subsequent offense, and it follows, therefore, that there can be no question of a second offense which the jury may pass upon until it appears, as a matter of law, that the offense for which he is on trial has been committed by the prisoner. Once convicted of the subsequent offense, the question of á previous conviction comes up for consideration, and this may be established by the admission of the prisoner or by the records, coupled with evidence of the identity of the prisoner. If the court has not the authority to prescribe this rule, then the.attention of the Legislature should be called to the fact, but there can be no excuse for a construction of a penal statute which deprives the prisoner of. his constitutional fights, even though the court should be permitted to use its discretion in administering punishment. It is important to note in this connection that the section of the Penal Code now under consideration does not necessarily extend the term of punishmént for the crime; it. simply takes it out of the discretion of the court to make it less than the full punishment denounced against the crime, though, it allows the court, in its discretion, to make the term twice that which is prescribed for a first offense. If, therefore, this court should decide that it was not proper to allow the evidence of a prior conviction to go to the jury under any circumstances, it would still be in the power of the trial court, in the exercise of a sound discretion, to sentence the *486prisoner to a maximum term for first offenses, which would, in all probability, meet all the requirements of justice and sound public policy in a majority of cases. In other words, section 688 does not compel the trial court to do more than it may now do in sentencing a prisoner who has been convicted, and no material injury is likely to result to society if the discretion vested in the court, to double the terms of those who are convicted of a second offense, is made temporarily inoperative by the fact that there is no way provided to establish that the prisoner has been guilty of a previous crime, of which he has been convicted-.
But there is a legislative provision which fully, meets the requirements of this case. Section 483 of the Code of Criminal Procedure reads as follows: “ After a plea or verdict of guilty, in a case' where a discretion is conferred upon the court as to the extent of the punishment, the court, upon the suggestion of either party, that there are circumstances which may be' properly taken into view, either in aggravation or mitigation of the punishment, may, in its discretion, hear the same summarily at a specified time, and upon such notice to the adverse party as it may direct.”
The court has a discretion in naming the punishment for a second offense, the latitude given being between-the maximum sentence for . the first offense and twice that term for the second, where the punishment is less than for life, and it requires no great stretch of the use of language to say that it has a discretion in all of the matters mentioned in section 688, as that section becomes operative only upon conviction of the second offense,; and if this reasoning is correct, the only way consistent with the Constitution which has been provided by the Legislature of the State for determining whether it is in fact a second offense, is by such a process as is authorized in ' the section quoted above.
“ Statutes enlarging or conferring personal rights,” says Secretary Fish, in his instructions to Mr. Davis (Whart. Inter. Law. Dig. § 174), “ are to be construed liberally, in contradistinction to' those which abridge or take away such rights,” and this rule is none the less applicable to constitutional provisions intended to preserve those right's. If we apply this rule to section. 1, article I, as related to this question, there can be no doubt that the trial court was in error in admitting to the jury the evidence of a previous conviction ; it *487destroyed that presumption of innocence to which the defendant was entitled in common with every other person- charged with a crime, and it had a tendency to prejudice the jury against him, and to overcome that reasonable doubt which the evidence in the case, upon its merits, may have established. There can be no doubt that it would require less of evidence to destroy a reasonable doubt in the minds of a jury if they knew to a certainty that he had already been convicted of a previous crime, than would be the case where the prisoner was allowed the full benefit of the presumption of innocence to which he is entitled.
The judgment of the court below should be reversed, 'and the defendant should be given a new trial.
Goodrich, P. J., concurred.
Judgment of conviction affirmed.